United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS           May 23, 2007
                       FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk

                           Summary Calendar
                             No. 06-20978


In The Matter of: CONTRACTOR TECHNOLOGY LTD.

                       Debtor

--------------------

CIPRIANO G VARELA, doing business as Gube Trucking

                       Plaintiff - Appellant

     v.

RONALD J SOMMERS

                       Defendant - Appellee

                       --------------------
          Appeal from the United States District Court
           for the Southern District of Texas, Houston
                      USDC No. 4:06-CV-2477
                       --------------------

Before KING, HIGGINBOTHAM, and GARZA, Circuit Judges.

PER CURIAM:*

     We affirm the district court’s judgment affirming the

bankruptcy court’s judgment avoiding unauthorized post-petition

transfers under 11 U.S.C. § 549 in the amount of $85,456.35.

Both courts correctly concluded that the funds held in the

debtor’s bank account on the petition date were property of the

estate under 11 U.S.C. § 541 because, at a minimum, legal title

to the funds was held by the debtor.    The plaintiff-appellant’s


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 06-20978
                                -2-

assertion that the funds at issue were trust funds under the

Texas Trust Fund Statute and therefore excludable from property

of the estate is, as the trustee argues, premature.   The issue of

whether a trust exists and the identity of its beneficiaries

remains to be litigated.   The plaintiff-appellant will have his

day in court on that issue.   The other matter that the plaintiff-

appellant would like to pursue is whether the funds at issue were

held by the debtor “as of the commencement of the case.”   That

question, which is fact-intensive, was not raised in the

bankruptcy court and is not properly before us.

     AFFIRMED.